﻿It is an honour for me once again to address this Assembly on behalf of my country, Gabon.
83.	This new mandate was entrusted to me by the President of our Republic after he had been given a further term of office as head of State of Gabon, last December, by the people of Gabon, unanimously rallying behind its great Party, the Democratic Party of Gabon. It gives me an opportunity to join preceding speakers in addressing to Mr. von Wechmar, on my own behalf and on behalf of the delegation of Gabon, my heartfelt congratulations on his brilliant election to the presidency of the current session of the General Assembly.
84.	I should like to take this opportunity to say how pleased I am that his country has made detente one of the keynotes of its foreign policy, a policy which resolutely pursues the same objective as the policy of dialogue endlessly advocated by the head of State of Gabon, El Hadj Omar Bongo, and which has been a cornerstone of his own political action. It is therefore no coincidence that our two countries long ago established fruitful ties of cooperation.
85.	We are experiencing an era of total change, prone to upheavals and tension of all kinds. Because of this, Africa today, more than in the past, is truly at a crossroads, and is called upon to play a predominant role in the search for peace and security in the world.
86.	In the same context, I should like to commend the highly positive contribution of Mr. Salim A. Salim, of the United Republic of Tanzania, President of the thirty-fourth session, for the remarkable work that he did during his term of office.
87.	A year ago, from this very rostrum, I deliberately made hope the watchword of my intervention, and I am pleased to point out that that hope was not altogether unwarranted, since today we rejoice at the admission of two new Member States to our Organization: Zimbabwe, which joined the international community during the eleventh special session, and Saint Vincent and the Grenadines, which we welcomed just a few days ago.
88.	We are extremely pleased to express to those two fraternal States our heartfelt welcome. We are convinced that their participation in our discussions will make a positive contribution to the work of our Organization which, in the face of serious events of the day, more than ever needs the goodwill and efforts of all, in order to ensure the triumph of reason and wisdom, the safeguarding of peace and the realization of our common objectives. As an African country, we are particularly gratified at the presence among us of Zimbabwe which, following a bitter struggle against injustice, oppression and blatant colonialism, has recovered its dignity and its sovereignty over that portion of our African land.
89.	My country also wishes to commend Great Britain for having finally realized that it had to accept its responsibility and guide that country to independence. In this context, we cannot fail to mention the unremitting and highly commendable efforts of our Secretary General, Mr. Kurt Waldheim, in the defence of just causes.
90.	There can be no doubt that, following this new victory won by Africa, the strategy devised by the OAU for the liberation of Namibia and the elimination of racial segregation from South Africa, together with the work of the international community, will achieve the same decisive results.
91.	That is the lesson that the Government of South Africa must draw from the Zimbabwe experience. To those who still refuse to face up to reality and to understand that Africans are sufficiently mature to accept responsibility for their own future, Zimbabwe's attainment of independence has just provided irrefutable evidence that it is not possible to curb or stem the irreversible course of history, and that the African people, more than any other, knows how to practise the policy of extending a helpful hand.
92.	The Pretoria Government must, before it is too late, accept the fact that, if it really s to escape from that isolation to which it has been confuted by universal condemnation, it must restore to the whole of Namibia—in other words, including the port of Walvis Bay—its legitimate rights usurped and confiscated in defiance of United Nations decisions. Likewise it must grant to the South African people, and I am speaking of the black majority, the rights inherent in the very nature of human beings, which continue to be denied them because of their colour.
93.	How many resolutions must international forums such as ours adopt, how much longer must nations that cherish justice and peace be patient before the Pretoria Government comes to its senses?
94.	This question is addressed to the Government of South Africa, a sector of whose white population does not necessarily approve of the policy of apartheid, as well as to the Governments of countries that would have us believe they are in a position to induce it to see the light.
95.	More than ever before, evil seems to have taken hold of the human race. And we, as defenceless guinea pigs, have no alternative but to voice, in confusion, anguish and fear, our protest in the face of the catastrophe towards which we are irremediably headed, as new weapons, ever more sophisticated and deadly, are produced.
96.	Interplanetary satellites are being placed in orbit day after day to monitor our every movement and to prepare holocausts, while thousands of men, women and children are dying of hunger and poverty each day. It is true that for the most part the victims belong to the third world and that their death makes it possible to reduce the population explosion which some believe to be at the root of all our ills; however, these same individuals do not attempt to reduce other explosions, namely nuclear ones.
97.	There is reason to believe that racism, underdevelopment, poverty and many injustices are in fact but the different facets of one and the same evil, that is, lack of consideration by wealthy peoples in the East and the West alike for the peoples of the third world, because with any sense of logic, one would endeavour further to reduce and then eliminate the scourges that afflict and decimate our mankind, scourges such as war, hunger, disease and poverty and thus save life rather than destroy it.
98.	Allow me to dwell a little on this aspect of North South relations, the relations between those that die of hunger and those that die of opulence; between those that die of boredom, disgusted because they have nothing further to wish for since the world in which they live has willed everything to them, and those that die of despair, aware that they will never be able fully to realize their aspirations because of a lack of means. These are just a few of the sad contradictions of our world, contradictions that I should like to place before you for reflection.
99.	I should also like to state that, faithful to our policy of dialogue for the establishment of peace, we believe that any initiative likely to promote or consolidate peace is commendable, as long as it makes it possible to alleviate hardship in our world. That is precisely why we intend to support any initiative taken, in particular by our Organization, with a view to restoring peace wherever armed conflicts have arisen and wherever the freedom and dignity of man are trampled underfoot and existing tension has degenerated into or might become open conflict. The list of such conflicts is very long: from Africa to the Far East, via the Middle East where the Arab people of Palestine continues to be denied its right to self-determination and to existence as a nation and where it sees its cultural and religious values trampled on, as is borne out by the attempts of the Zionist State to annex the eastern part of Jerusalem. We cannot remain insensitive to its cry of despair. That is why we condemn Israel and urge it to understand that it is in its own interest to work towards the restoration of peace in the region.
100.	Indeed, be it in sub-Saharan Africa, the Maghreb, the Mediterranean, the Arab Gulf, western Asia or South-east Asia, be it a regional conflict or a conflict between countries that are far apart, law and dialogue must prevail over force and violence, in accordance with the Charter of the United Nations and that of OAU, so that we can prevent the establishment of the law of the jungle.
101.	I should like to recall here that my Government's stand on questions of international policy stems from the fact that Gabon has made dialogue a fundamental principle of its internal policy and a choice tool for the solution of conflicts among States.
102.	Unfortunately, at the international level, certain countries seem to get carried away by their ideology and to seek confrontation rather than agreement, even with those that, in spite of undeniable ideological differences, have proved to be excellent partners at the bilateral level. It is true that many States give the singular impression that they have real respect only for those who vie the most with them.
103.	The indifference, even the selfishness, of the rich countries should prompt us in the third world to redouble our efforts to attain that collective self-reliance which seems to have established itself as a mode? within South South technical cooperation.
104.	In that connection we are gratified that after the Buenos Aires Conference in 1978, devoted precisely to that question, the African countries in particular have become aware of its importance. Indeed, following the Monrovia Declaration of Commitment of the Heads of State and Government of the Organization of African Unity on Guidelines and Measures for National and Collective Self Reliance in Social and Economic Development for the Establishment of a New International Economic Order, those countries met first at the highest level in their second extraordinary session, held at Lagos on 28 and 29 April 1980, where they adopted the "Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa".  They then met again at the ministerial level at Nairobi last May. All those initiatives are a demonstration of the political will of Africa to denounce the mimicry and extroversion of a recent past and to assume its own identity, its own personality, rather than having them imposed on it from abroad. In this way, Africa has resolutely declared itself in favour of an endogenous development aimed particularly at guaranteeing food self-sufficiency.
105.	What can be more logical than granting priority to rural development? Indeed, although the objectives of the developing countries should not be confined to "the attainment of certain minimum thresholds", especially in the area of food, the essential priority in the life of man is, after all, to meet his nutritional needs, hunger in the world being the main scourge of mankind.
106.	The problem of food in the developing countries has not in any way lost its seriousness since the World Food Conference, held at Rome in November 1974; unfortunately it has worsened. Any analysis of that question brings us to the need for increased and effective efforts, both in connection with food production and with malnutrition, efforts without which there can be no prospect for peace and stability in the world.
107.	Thus the activities of FAO, especially its programmes of technical cooperation and food security, deserve further attention and increased support by all.
108.	While all developing countries are endeavouring, relying on their own meagre resources, to step up action to increase agricultural production, foreign aid in real terms shows a disturbing decline. This is not a groundless statement.
109.	Indeed, not only has the target accepted for the First United Nations Development Decade of devoting 0.7 per cent of the gross national product to development not been reached, but that percentage was as low as 0.31 per cent in 1977. This is clear and unassailable evidence of the indifference and selfishness of the developed countries that we denounced just a moment ago and which we witnessed during the eleventh special session, devoted to development and international economic cooperation.
110.	On that occasion, with just a few exceptions, the representatives of the two blocs developed their usual reasoning, some casting blame on the countries members of the Organization of Petroleum Exporting Countries [OPEC] for the present world economic crisis and thus for the decline in aid, the others invoking the colonial heritage to justify their own negative attitude to development aid. But we know that, as far as the OPEC members are concerned, there is really a skilfully orchestrated campaign by the media in the developed countries to find a scapegoat for the economic crisis. We know that in connection with development aid the members of OPEC have by far exceeded 0.7 percent of their gross national product and that they intend to devote $4.4 billion to that end by 1982, through the OPEC special fund, which is financed by voluntary contributions.
111.	But, while some denounce the "excessive profits" in foreign exchange made by oil producing countries, they ignore or knowingly conceal the exorbitant profits made by the foreign companies that exploit that resource and that turn many developed countries into oil producers whose importance is equal to if not greater than that of certain OPEC countries.
112.	It is true that the industrialization of the developed countries, long based on the shameless low-cost exploitation of energy sources, experienced a certain slackening because of increases in the cost of oil. But, before that energy crisis, what did those countries do for the industrial development of the countries whose natural resources they were exploiting? They did nothing, or virtually nothing.
113.	I should like to stress here that for the third world countries the search for relative self-reliance requires a true change in mentality, which means no longer considering as valuable only the products marketed by the former metropolitan countries. It is even more necessary that the North South dialogue proceed on the basis of such a change in the collective mentality of the developed countries and the abandonment of their policy of economic domination because, I repeat, agreement must prevail over confrontation.
114.	For their part, the developed socialist countries should change their approach to aid to the third world and no longer take refuge, in order to justify their attitude, in the argument that it is the responsibility of the former colonizers alone to help the developing countries and thus redress the injustice done to them.
115.	That is the price that must be paid for the establishment of a new, more just and more equitable international economic order, the idea of which the developed countries accept in word but not in deed, as is proved by the failures or semi successes—we do not quite know what to call them— of all international economic conferences from the fifth session of UNCTAD, held at Manila in 1979, to the eleventh special session, which was devoted to development, and including the United Nations Conference on Science and Technology for Development, held at Vienna in 1979 and the Third General Conference of UNIDO, held at New Delhi in 1980. At all those abortive meetings, the developed countries consistently played the part of a blocking minority whenever that power existed, and struggled to achieve it when it did not, as in the case of the negotiations within the framework of the Third United Nations Conference on the Law of the Sea.
116.	However, to conclude on a positive note, let us hope that at the dawn of the third United Nations Development Decade those partisan and selfish demonstrations which we have denounced will give way to a growing awareness of the ideals and principles of the Charter, the only guarantors of the peace and security to which mankind so fervently aspires.
